Almand, Chief Justice.
This appeal is from an order denying the appellant’s petition for a writ of habeas corpus, after a hearing.
The record discloses that the appellant was tried and convicted in Fulton Superior Court of the offense of burglary and sentenced to a term of 14 years. On his trial and the appeal therefrom he was represented by experienced trial attorneys.
In his petition for the writ he complained that the sentences which were imposed upon him were in violation of his right to due process under the State and Federal Constitutions in that (a) he was not adequately or competently represented by legal counsel on his trial; (b) he was forced under threat of bodily harm by a police officer to sign a self-incriminating and forced confession; (c) he was after his arrest denied the right of counsel; and (d) his home was searched and money taken without an arrest and search warrant.
Upon the filing of the petition the court issued a rule nisi to the respondent who produced the appellant and filed a response denying all the material allegations of the complaint.
On the hearing it appeared that in the appellant’s pending motion for a new trial he was represented by court appointed counsel, but appellant stated in open court he did not want counsel on the hearing for the writ, but would represent himself. On the hearing he offered no evidence in support of the allegations of illegal sentence.
There being no evidence in support of the allegations of appellant’s petition for the writ, the court properly remanded the appellant to custody of the respondent.

Judgment affirmed.


All the Justices concur.

Lewis R. Slaton, District Attorney, Creighton W. Sossomon, James H. Mobley, Carter Goode, Joel M. Feldman, for appellee.